Citation Nr: 0218585	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  99-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied service connection 
for the cause of the veteran's death.  

When this matter was previously before the Board in July 
2001, it was remanded to the RO for additional 
development.  Following the requested development, the RO 
continued its previous denial of the claimed benefit.  The 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran died at a VA medical center in July 1998 
at the age of 84.  The cause of death, as shown on the 
Certificate of Death, was squamous cell carcinoma 
metastatic to the nodes and skin of the right neck with an 
unknown primary site.  No other significant conditions 
contributing to death were noted.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Squamous cell carcinoma was not present in service or 
until many years thereafter and is not shown to be related 
to service or to any incident of service origin, including 
exposure to sunlight while on active duty.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma metastatic to the nodes and 
skin of the right neck with an unknown primary site was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  A disability incurred in or aggravated by service did 
not contribute substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In November 1999, the RO provided the 
appellant and her representative with a statement of the 
case.  Following the Board's July 2001 remand, the 
appellant and her representative were provided with 
supplemental statements of the case in February and 
September 2002.  These documents set forth the legal 
criteria governing the claim now before the Board, listed 
the evidence considered by the RO, and offered analyses of 
the facts as applied to the legal criteria set forth 
therein, thereby informing the appellant of the 
information and evidence necessary to substantiate her 
claim.  The Board notes that the supplemental statement of 
the case furnished in February 2002 contained pertinent 
provisions of the VCAA, including the provisions of 
38 U.S.C.A. § 5103(a) pertaining to the duty to notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, VA will attempt to 
obtain on her behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record demonstrates that VA has 
informed the appellant of the type of information and 
evidence necessary to substantiate her claim.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The record indicates that the veteran's service medical 
records were lost in the fire at the National Personnel 
Records Center (NPRC) in 1973.  Where the service medical 
records are lost and presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 
201 (1997) (Board complied with requirements set forth in 
O'Hare where heightened consideration was afforded due to 
the missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 
1998).  

However, the RO has obtained the pertinent VA treatment 
reports and has associated them with the record.  In a 
statement received in August 2001, the appellant indicated 
that the veteran was treated only by VA for his skin 
cancer and that there "are no medical records pertaining 
to this claim[] available from any doctors or hospitals 
except the VA Medical Center at [Mountain] Home, TN."  The 
Board notes that the appeal turns on whether the veteran 
developed his fatal squamous cell carcinoma of the skin as 
a result of exposure to sunlight during service nearly 40 
years before.  This is a question of medical opinion based 
on the specific details of the veteran's service.  In 
these circumstances, the absence of the service medical 
records, while regrettable, is not necessarily fatal to 
the claim.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In July 
2001, this case was remanded in part to obtain a medical 
opinion regarding the etiology of the squamous cell 
carcinoma.  In December 2001, a VA examiner rendered an 
opinion in this case, which is addressed below.  The Board 
finds that the issue before the Board has been adequately 
developed and is ripe for decision and that additional 
medical opinion is not indicated.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  


Service Connection for Cause of Death

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died at a VA medical center in July 1998 at 
the age of 84.  The cause of death, as shown on the 
Certificate of Death, was squamous cell carcinoma 
metastatic to the nodes and skin of the right neck with an 
unknown primary site.  No other significant conditions 
contributing to death were noted.  An autopsy was not 
performed.  

Service connection was not in effect for any disability at 
the time of the veteran's death.  

Although the record is devoid of the service medical 
records, it is also devoid of any evidence indicative of 
the presence of the squamous cell carcinoma that led to 
the veteran's demise until the 1990s.  A diagnosis of 
squamous cell carcinoma was not rendered until October 
1993, nearly four decades following the veteran's 
separation from service, when skin from the left nasal 
sidewall was biopsied.  

The appellant contends, however, that the veteran 
developed the cancers of the skin that led eventually to 
his demise from exposure to intense sunlight while on 
active duty in North Africa during World War II.  She 
points to the fact that he was entitled to wear the 
European-African-Middle Eastern (EAME) Campaign Medal, 
which she maintains indicates that he served in North 
Africa.  

However, the veteran's service personnel records, which 
were not destroyed in the fire at the NPRC, show that his 
military occupation for the first 12 months following 
basic training was Military Policeman.  Thereafter, he 
served as a hospital orderly for 22 months overseas with 
the 11th Hospital Train in the European Theater of 
operations, not in North Africa.  His personnel records 
show that he served in England, France, Belgium, 
Luxembourg, and Germany.  His report of separation from 
service shows that he participated in campaigns in 
Normandy, Northern France, the Ardennes, and the 
Rhineland.  This document also shows that he did not 
arrive in the European Theater until July 1943, about two 
months after the surrender of German and Italian troops in 
North Africa.  The fact that the veteran was entitled to 
wear the EAME Campaign Medal is not dispositive, as it 
means only that he served in one of the three theaters of 
operations that the Medal signifies.  The only objective 
evidence of record indicates that the veteran served 
solely in the European Theater of operations.  

In statements rendered in February 1999 and October 2001, 
the chief of the Dermatology service at a VA medical 
center indicated that there was no doubt that the 
veteran's service in North Africa, "where he was exposed 
to significant amounts of ultraviolet light," directly 
resulted decades later in the squamous cell carcinoma that 
caused his death.  Similarly, a VA examiner in December 
2001 reviewed the record and came to the conclusion that 
the veteran's exposure to the sun for 12 months while 
serving as a military policeman in North Africa resulted 
in the multiple squamous cell carcinomas of the skin many 
years later.  The examiner said that he had conducted a 
comprehensive review of the available evidence and that  

Based on [the veteran's] apparent 
sustained exposure to the sun during 
the 12 months of service in North 
Africa, and the lack of clear evidence 
that [the veteran] had sustained sun 
exposure either prior to that service 
or following the service in North 
Africa, it appears that he did have [a] 
significant level of exposure of 
ultraviolet light during his service in 
North Africa.  

The VA examiner in December 2001 noted that evidence 
worldwide suggests that the incidence of skin cancer "is 
extremely dependent on latitude, which equates with the 
level of exposure to ultraviolet light.  The closer to the 
equator, the greater the risk."  The examiner added:  
"Since [the veteran's] service in North Africa places him 
for a 12 month period closer to the equator than he had 
been at any other time, this suggests strongly that his 
service contributed in some part to the development later 
of multiple squamous cell carcinomas of the skin."  

The otherwise strong opinions of the two VA physicians are 
without probative value because both opinions assume that 
the veteran actually served in North Africa and are thus 
based on an inaccurate factual premise.  See Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (an opinion based on an inaccurate 
factual premise has no probative value).  

This is not to say that the veteran's skin cancer could 
not be related to exposure to sunlight in service.  That 
service connection may be warranted for skin cancer as a 
result of exposure to the sun in service has been 
recognized by the United States Court of Appeals for 
Veterans Claims.  See Douglas v. Derwinski, 2 Vet. App. 
103, 109-10 (1992) (veteran's basal cell carcinoma of the 
neck claimed to be due to exposure to excessive sunlight 
while serving as a deckhand in the Navy).  However, the 
veteran's own personnel records do not support the key 
contention that he served in North Africa.  Rather, they 
show that he served overseas in latitudes considerably 
farther north than his own native Tennessee.  

The veteran's Separation Qualification Record indicates 
that before service, from 1930 to 1942, he was employed by 
his father on a 53-acre farm, where he drove a tractor and 
team, made minor repairs on farm machinery, and did 
general farming.  The chief of the VAMC Dermatology 
service noted in his statement of October 2001 that most 
ultraviolet exposure seemed to occur in youth and early 
adulthood and led to cancers 20 to 50 years later.  He 
said that there was no way to "quantate" this because it 
depended on many factors, including the duration of 
exposure, skin pigmentation, and heredity.  

In a statement received in August 2001, the veteran's 
sister minimized the veteran's preservice exposure to 
sunlight, stating that the farm was used to keep cattle 
and raise a garden.  She said that the land was never used 
for farming.  She also said that around 1932, the veteran 
began working for a hardware and furniture store, where he 
was employed when he entered service.  He was re-employed 
there following service and worked there until 1968, when 
he went to work as a salesman for a lumber company in 
Bristol, Virginia.  He worked for the lumber company for 
about 14 months, then returned to work for the furniture 
store, where he was employed until he retired in 1986.  
His sister said that throughout his employed postwar 
years, the veteran's duties consisted solely of selling 
furniture and lumber and occasionally making a delivery of 
such.  

However, in these circumstances, attributing the 
development of the ultimately fatal squamous cell 
carcinoma to service nearly four decades before would be 
an exercise in speculation.  A finding of service 
connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2002).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer 
years later was speculative at best, even where one 
physician opined that it was probable that the veteran's 
lung cancer was related to service radiation exposure); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of 
war "could" have precipitated the initial development of 
his lung condition found too speculative to provide 
medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have 
been a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive 
lung disease was too general and inconclusive to 
constitute material evidence to reopen); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  

The Board therefore concludes that the preponderance of 
the evidence is against the claim of entitlement to 
service connection for the cause of the veteran's death.  
It follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

